Citation Nr: 0719115	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-18 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
muscle tension headaches.

2.  Entitlement to service connection for brain damage.

3.  Entitlement to service connection for sexual dysfunction.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
type II.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971 and from October 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2006, the appellant 
testified at a Board hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having migraines or 
dementia, and he does not have monthly prostrating headache 
attacks.

2.  The veteran does not have brain damage that is 
attributable to service.

3.  The veteran's erectile dysfunction is not attributable to 
service.

4.  In a December 1996 decision, the RO denied the veteran's 
claim for service connection for diabetes mellitus; the 
veteran did not appeal this decision and it is final.  

5.  The additional evidence associated with the claims file 
since the December 1996 decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, and does not raise 
a reasonable possibility of substantiating this claim.

6.  In a December 1996 decision, the RO denied the veteran's 
claim for service connection for dysthymia; the veteran did 
not appeal this decision and it is final.  

7.  The additional evidence associated with the claims file 
since the December 1996 decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for dysthymia, and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
muscle tension headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 
8045, 8100, 4.130, Diagnostic Code 9304 (2006).

2.  The veteran does not have brain damage that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran's erectile dysfunction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Since the December 1996 denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for diabetes mellitus type II.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  Since the December 1996 denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for dysthymia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in August 2002, which was prior to the December 2002 
rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

For purposes of evaluating the veteran's request to reopen 
claims for service connection for diabetes mellitus and 
dysthymia, the Board observes that the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.  

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection in the August 2002 letter.  In order to 
establish service connection, he was informed that he needed 
to submit evidence of an injury or disease in service, a 
current physical or mental disability, and a relationship 
between the current disability and service.  He was also 
informed in the August 2002 letter as to what qualifies as 
new and material evidence.  However, he failed to submit new 
medical evidence showing that his diabetes mellitus and 
dysthymia are related to service.  The appellant was not 
deprived of an opportunity to participate in the adjudication 
process because he did not know what evidence was needed to 
reopen his claim.  The appellant was told what evidence he 
needed to furnish in the August 2002 letter as well as a 
subsequent letter in October 2003.  Thus, the Board finds 
that the directives of Kent are satisfied.

The Board also notes that the August 2002 and October 2003 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  
Specifically, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in the May 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The veteran indicated that he thought he underwent an Agent 
Orange Registry examination in 1991 at a VA medical facility 
in Fort Lauderdale, Florida.  Accordingly, the RO requested 
this examination report from that medical facility as well as 
from VA medical facilities in Miami, Florida, and Oakland 
Park.  All three facilities forwarded the veteran's available 
outpatient records (dated from 1991 to 1996), but none of 
these records include an Agent Orange Registry Examination.  
Thus, the Board finds that it has fulfilled its duty to 
obtain this evidence as identified by the veteran and that 
further requests for this report would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

In addition, the appellant was afforded VA examinations 
during the pendency of this appeal.  He was also provided 
with the opportunity to attend a Board hearing which he 
attended in September 2006.  At the hearing the veteran 
testified that his headache disability began worsening 
approximately six months after he was initially awarded 
service connection for headaches, in 1997, and assigned a 10 
percent evaluation.  Since the record shows that the veteran 
has since been afforded two VA examinations, one in October 
2002 and one as recently as May 2006, the Board does not find 
that a new examination is warranted for this disability.  See 
VAOPGCPREC 11-95 (1995).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Increased Evaluation for Headaches 

Facts

The pertinent evidence includes an October 2002 VA 
examination report reflecting the veteran's report of having 
headaches approximately two times per week that are relieved 
by Tylenol.  The veteran denied accompanying nausea, 
vomiting, photophobia, or phonophobia, and said they are not 
preceded by any aura.  The examiner noted that the veteran 
was employed as a housekeeper and his headaches were not 
prostrating as much as they did not prevent him from working.  
The veteran was diagnosed as having muscle tension headache, 
nonprostrating.

During a May 2006 VA neurological examination, the veteran 
said that his headaches occur on an almost daily basis and 
have prevented him from gainful employment.  He described the 
headaches as starting in the occipital area and radiating to 
the frontal area.  He denied that they were accompanied by 
nausea, vomiting, photophobia or phonophobia or preceded by 
any aura, and noted that they were mitigated by Tylenol.  The 
veteran was diagnosed as having chronic tension headache.

The veteran testified during a September 2006 Board hearing 
that he has headaches every day, mostly all day, and mostly 
at night.  He said he characterized them as migraine 
headaches because of the pain, but admitted that his 
diagnosis is muscle tension headaches, not migraine 
headaches.  He said he experiences severe pain and has to 
"sit around" until the Tylenol kicks in when he can do 
better.  He said his VA doctor will not prescribe anything 
for the headaches and advised the veteran to use over-the-
counter medication.  

Law and Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (Code), 
the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In the instant case, service connection was established for 
headaches in October 1997 with the assignment of a 10 percent 
evaluation.  The RO continued this evaluation in a December 
2002 rating decision and the veteran appealed this decision.

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  Brain disease due to trauma also deals with 
headaches as a complaint.  See Diagnostic Code 8045.  There 
are no other diagnostic codes which rate headaches.  The 
veteran has suggested no other diagnostic code, and the Board 
cannot identify any other diagnostic code that would be more 
appropriate to the veteran's diagnosed disability and his 
claimed symptoms.  Therefore, the Board will evaluate the 
veteran's service-connected tension headaches under 
Diagnostic Codes 8100-8045.

Under Diagnostic Code 8045, brain disease due to trauma, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptoms of brain trauma, will 
be rated as 10 percent and no more under Diagnostic Code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

In view of the absence of evidence showing that the veteran 
had multi-infarct dementia, a rating in excess of the current 
10 percent evaluation under Code 8045 is simply not 
warranted.  38 C.F.R. § 4.124a.  See also 38 C.F.R. § 4.30, 
Code 9304.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation while 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrant a 10 percent evaluation.  

There is no dispute that the veteran's headaches occur 
frequently.  In this regard, the veteran recently reported 
during the May 2006 VA neurological examination that his 
headaches occur on a daily basis.  He was diagnosed during 
this examination as having chronic tension headache.  
However, there is nothing in the evidence that suggests that 
his headaches are prostrating.  In fact, the VA examiner in 
October 2002 diagnosed the veteran as having muscle tension 
headache, nonprostrating.  The veteran testified in September 
2006 that his headaches cause him to sit around, but went on 
to testify that he does so until the Tylenol kicks in when he 
can do better.  Moreover, the veteran denied any accompanying 
neurological symptoms during the 2002 and 2006 VA 
examinations to include nausea, vomiting, photophobia, 
phonophobia or preceded by any aura.  This evidence simply 
does not satisfy the criteria for characteristic prostrating 
attacks.  Therefore, a rating of 30 percent is not warranted 
under the Diagnostic Code 8100.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's headache disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 157, 
158-59 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the veteran's claim for a rating in 
excess of 10 percent for muscle tension headaches must be 
denied.  The Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
proximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision as to this 
issue.

III.  Service Connection Claims

A.  Pertinent Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as diabetes mellitus type II, are presumed to be service 
connected if manifest to a compensable degree within one year 
of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be established under the provisions of 38 C.F.R. § 3.303(b), 
when the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during the 
applicable presumptive period.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  

As indicated above, Congress has specifically limited 
entitlement to service connection for instances in which 
disease or injury have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Sexual Dysfunction

Facts

The veteran's service medical records show that he was 
treated in 1970 and 1971 for venereal warts, penis ulcers and 
penis discharge.  In November 1970, he was given a penile 
injection of penicillin for probable syphilis.  His June 1971 
separation examination report revealed a normal clinical 
evaluation of the G-U (genitourinary) system.  

The veteran denied having any rash, skin infection or sores 
on an April 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation report.  He was found to have a normal 
clinical evaluation of his G-U system during an April 1991 
Saudi Arabia departure examination.  

Findings from a VA general medical examination in September 
1994 revealed no evidence of a penile rash at the time of 
examination.  The veteran was diagnosed as having recurrent 
penile rash (history).

A VA outpatient record in January 1996 shows that the veteran 
requested to have his prostate checked because of problems 
having an erection.  Another record dated the same day shows 
that he was seen in the urology clinic where he reported a 
two week history of burning sensation in his penis when he 
had an erection.  He was noted to be a diabetic.  The 
examiner noted that there was no evidence of infection and 
that high glucose may have an effect.  He advised the veteran 
to drink more water and to return to the clinic in three 
weeks.  The veteran returned to the clinic in February 1996 
and reported improved symptoms with water intake.  His PSA 
reading was 0.6.  He was advised to return to the clinic in 
six months.  

During an April 1996 VA general medical examination, the 
veteran was not diagnosed as having sexual dysfunction.  

In October 1997, the veteran was seen for a routine visit and 
renewal of medications at a VA primary care clinic.  His past 
medical history included sexual dysfunction erectile failure 
cause unknown as yet (for the past year). 

A May 2000 VA progress note states that the veteran's 
erectile dysfunction persisted and the veteran was receptive 
to a plan for a urology referral for possible intrapenile 
injections.  

Private records dated in June 2001 from North Broward 
Hospital District contain the veteran's report of loss of 
ability to obtain an erection for six months.  He requested 
medication at that point, but refused to undergo any tests.  
He was assessed as having sexual dysfunction.  This diagnosis 
is also reflected on a private medical record dated in 
December 2001.  

An October 2002 VA neurological examiner relayed the 
veteran's report of suffering from erectile dysfunction, but 
he did not render an impression of erectile or sexual 
dysfunction.  

The veteran testified at a Board hearing in September 2006 
that his sexual dysfunction began while serving in Saudi 
Arabia, but he never saw a doctor about it.  He said that 
within a year after service he was given injections for two 
or three months to help with erections.  He reported that his 
doctor told him that the cause may be his diabetes.  He added 
that nothing was currently being done about it.  

Discussion

As is noted above, the veteran's service medical records show 
treatment in 1970 and 1971 for venereal warts, penis ulcers 
and penis discharge, but such records do not show any 
complaints or problems with sexual or erectile dysfunction.  
In this regard, the veteran testified before the Board in 
September 2006 that he never sought medical attention for his 
erection problems in service and his June 1971 separation 
examination report shows a normal clinical evaluation of the 
G-U system.    

The first indication of sexual dysfunction is a January 1996 
record reflecting the veteran's complaints of erection 
problems.  Specifically, the veteran reported a two week 
history of burning sensation in his penis when he had an 
erection.  He was noted to be diabetic and was advised to 
drink more water and return to the clinic in three weeks.  
Approximately three weeks later the veteran returned to the 
clinic and reported improved symptoms.  

Erectile dysfunction was noted to persist on a May 2000 VA 
progress note.  Also, there is a June 2001 private medical 
record that reflects the veteran's report of an inability to 
obtain an erection for six months.  

As the foregoing pertinent evidence shows, there is no 
indication of sexual dysfunction in service or for many years 
after the veteran's 1991 service discharge.  Moreover, there 
is no link between the veteran's postservice erection 
problems first noted in the medical records in 1996, and 
service.  38 C.F.R. § 3.303.

The veteran testified in 2006 that he did not know the cause 
of his erection problems, but that his doctor told him that 
his problems may be related to his diabetes mellitus.  In 
this regard, the medical records in 1996 do indicate that the 
veteran's erection problems may be related to his diabetes 
mellitus.  They also show that his symptoms appeared to 
improve with increased water intake.  However, the veteran is 
not service connected for diabetes mellitus.  

Under these circumstances, the Board finds that the claim for 
service connection for sexual or erectile dysfunction must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).

C.  Brain Damage 

It is noteworthy to point out at the outset that the veteran 
is presently service-connected for headaches.  Thus, his 
claim for service connection for brain damage does not 
include headaches.  

The veteran asserts through his statements and September 2006 
hearing testimony that he was hit in the head in service 
while sitting on something like a tank or truck.  He said he 
went on sick call following the incident and was found to 
have a knot on his head which he still has.  He said he was 
diagnosed as having brain damage when he left service, but 
was never told what kind of brain damage he had.  As far as 
symptoms, the veteran said that other than possible 
headaches, he sometimes has trouble thinking and remembering 
things.

The veteran's service medical records are devoid of any 
notation of head trauma and are devoid of any diagnoses 
related to brain damage.  The veteran was found to have a 
normal psychiatric evaluation and a normal evaluation of his 
head at his June 1971 separation examination and April 1991 
Saudi Arabia departure examination.  

Postservice medical records include an April 1996 VA general 
medical examination report showing that examination of the 
veteran's head was unremarkable.  It also includes a February 
2000 VA psychiatric note stating that the veteran was seen 
for medication management in the treatment of his traumatic 
brain disease and dysthymia.  In addition, there is the 
veteran's report during an October 2002 VA neurological 
examination that he had been hit on the back of his head 
while in Saudi Arabia in 1990.  He said that the blow to his 
head did not cause unconsciousness and he did not suffer a 
skull fracture or other trauma.  He did report that 
approximately two weeks after the incident he began to 
experience headaches.  The October 2002 examiner diagnosed 
the veteran as having muscle tension headache, 
nonprostrating.  

During a May 2006 VA neurological examination, the veteran 
gave the same history of head injury and report of headaches.  
He was diagnosed as having chronic tension type headaches.  

In short, aside from the veteran's already service-connected 
muscle tension headaches, the medical evidence does not show 
that the veteran has brain damage.  When asked during the 
September 2006 hearing what symptoms were symptomatic of 
brain damage other than headaches, the veteran testified that 
it was sometimes hard to think and remember things.  However, 
there is no medical evidence showing that the veteran's 
report of thinking and memory difficulties are manifestations 
of brain damage.  In fact, the veteran testified in September 
2006 that he was never evaluated for brain damage.  

While there is a February 2000 VA psychiatric note stating 
that the veteran was seen for medication management in the 
treatment of his "traumatic brain disease and dysthymia", 
there are no additional findings or details that support this 
notation and no medical opinion linking such a finding to the 
veteran's active duty service.

In consideration of the foregoing, the Board must deny the 
veteran's claim for service connection for brain damage.  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of proximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to this issue.



III.  New and Material Evidence 

A.  Pertinent Law

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously and finally denied if 
new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
claims for service connection for diabetes mellitus and 
depression in July 2002, the revised version of § 3.156 is 
applicable in this appeal.  Furthermore, for purposes of the 
"new and material" evidence analysis, the credibility of the 
evidence is presumed, unless it is not credible on its face.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

To reiterate, service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including diabetes 
mellitus type II, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes.

B.  Diabetes Mellitus

As stated above, under pertinent law and VA regulations, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156(a); 
Evans v. West, 12 Vet. App. 22 (1998).  In this case, the 
last final decision on this matter is a December 1996 rating 
decision that denied the veteran's application to reopen a 
claim for service connection for diabetes mellitus on the 
basis that no new and material evidence had been received.  

The evidence considered at the time of the RO decision in 
December 1996 included the veteran's service medical records 
for both periods of service.  These records are devoid of a 
diagnosis of diabetes mellitus and include a notation on an 
April 1991 Report of Medical History of no history of 
diabetes.  This report also shows a negative history for 
sugar or albumin in the urine.  

The evidence in December 1996 further included private 
medical records from Broward Hospital District in August 
1992.  These records show that the veteran had weakness for 
two weeks, but was urinating regularly.  A urine dip was 
performed and the veteran was diagnosed as having new onset 
DM (diabetes mellitus).  There were also VA outpatient 
records from Oakland Park and Miami medical centers dated 
from October 1991 to 1996.  The October 1991 record pertains 
to the veteran's history of sarcoidosis and back problems.  
Diabetes mellitus is not noted in these records until 1994.  
The 1994 records contain the veteran's report of being told 
he had diabetes when he got out of service in 1991.  He was 
diagnosed by a VA general medical examiner in September 1994 
as having noninsulin-dependent diabetes mellitus (history). 

Evidence received since the December 1996 RO decision 
includes private medical records from North Broward Hospital 
District dated in 2001 and 2002 that reflect diagnoses of DM, 
type II.  There are also VA outpatient and examination 
reports dated from 2002 to 2006 that reflect diagnoses of 
diabetes mellitus with peripheral neuropathy.  In addition, 
there are statements from the veteran's daughter and ex-wife 
stating that the veteran was physically fit prior to service 
and did not have the disabilities he is now claiming prior to 
service.  In addition, there is a statement from K.B. who 
said she was a unit clerk at the time of the Gulf War and 
that soldiers developed a lot of different illnesses from the 
Gulf War including diabetes type II.  Lastly, there is the 
veteran's September 1996 Board hearing testimony stating that 
he was told he had diabetes mellitus in 1991.  

The private and VA medical records that were submitted after 
December 1996 do not constitute new and material evidence 
since they merely reflect additional diagnoses of diabetes 
mellitus, a diagnosis that was already reflected in the 
medical evidence on file prior to December 1996.  See Cox v 
Brown, 5 Vet. App. 95, 96 (1993) (additional evidence showing 
postservice treatment without nexus evidence is not new and 
material evidence).  In sum, the records are not material to 
the claim since they fail to relate the veteran's diabetes 
mellitus to service or to a year following his service 
discharges.  

The veteran's hearing testimony in September 2006 is new in 
the sense that it was not considered when the RO decided the 
service connection claim in December 1996.  However, it is 
primarily cumulative of statements made by the veteran prior 
to December 1996 asserting that he had been told he had 
diabetes mellitus in 1991.  Thus, it is not new and material 
evidence.    

Regarding the presumption for service connection for diabetes 
mellitus due to herbicide exposure, see 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313, the evidence submitted 
after December 1996 does not show that the veteran served in 
Vietnam within the meaning of VA regulation.  In fact, the 
veteran testified at the Board hearing in September 2006 that 
he did not serve in Vietnam or Korea.

For the foregoing reasons, the evidence submitted after the 
December 1996 final decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.  That is, the evidence does 
not relate the onset of this disability to service or to 
within one year of service.  Therefore, the evidence is not 
"new and material" for purposes of reopening the claim.  In 
the absence of new and material evidence to reopen the claim 
for service connection for diabetes mellitus, the application 
to reopen must be denied.

C.  Dysthymia

The last final decision on this matter is a December 1996 
rating decision that denied the veteran's application to 
reopen a claim for service connection for dysthymia on the 
basis that no new and material evidence had been submitted.  

The pertinent evidence on file prior to December 1996 
included the veteran's service medical records for both 
periods of service.  With respect to the first period of 
service, service medical records reflect a single diagnosis 
of depression in March 1971 that relates to the veteran's 
report of nausea and diarrhea.  They also include his June 
1971 separation examination report showing a normal clinical 
psychiatric evaluation.  Regarding his second period of 
service, the veteran's medical records are devoid of any 
psychiatric complaints or diagnoses.  They include an April 
1991 Saudi Arabia departure examination report showing a 
normal clinical psychiatric evaluation along with an April 
1991 Report of Medical History wherein he denied having 
depression or excessive worry.

Additional evidence on file prior to December 1996 includes 
an initial diagnosis of dysthymia made by a VA examiner in 
September 1994, along with a June 1995 record from a VA 
mental health clinic noting that the veteran had initially 
been referred to the mental health clinic in December 1994 
because of lingering adjustment problems due to his Gulf War 
experiences.  

Evidence submitted after December 1996 includes VA medical 
records dated from 1996 to 2006 that contain diagnoses of 
dysthymic disorder and depression (history).  This evidence 
is not new in the sense that it merely confirms that the 
veteran had dysthymia, a fact already shown by the evidence 
on file prior to December 1996.  It is also not material 
since either by itself or when considered with evidence 
previously of record, it fails to relate to an unestablished 
fact necessary to substantiate the claim.  Put another way, 
the evidence fails to relate the veteran's dysthymia to 
service.  See Cox v Brown, 5 Vet. App. 95, 96 (1993) 
(additional evidence showing postservice treatment without 
nexus evidence is not new and material evidence).

There are also statements from the veteran's family asserting 
that the veteran had no problems prior to service.  In 
addition, there is the veteran's September 2006 hearing 
testimony wherein he testified that he became depressed while 
in Saudi Arabia and was told he had depression during his 
discharge physical in 1991.  However, the veteran's testimony 
is not consistent with the April 1991 Saudi Arabia departure 
examination report showing a normal clinical psychiatric 
examination, or with his April 1994 Report of Medical History 
where the veteran denied having depression or excessive 
worry.  In view of these inconsistencies, the veteran's 
testimony regarding when he was diagnosed as having 
depression is not deemed credible on its face for new and 
material evidence purposes.  See Justus, supra.  

In the absence of new and material evidence to reopen the 
claim for service connection for dysthymia, the application 
to reopen must be denied.  As the preponderance of the 
evidence is against the reopening of this claim, the December 
1996 RO decision remains final.  38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156, 3.159, 3.304.


ORDER

A rating in excess of 10 percent for muscle tension headaches 
is denied.

Service connection for brain damage is denied.

Service connection for erectile dysfunction is denied.

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for diabetes 
mellitus type II, the appeal is denied.

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for dysthymia, the 
appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


